

117 HR 4627 IH: Veterans’ Culturally Competent Care Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4627IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Ms. Blunt Rochester (for herself, Mr. Bilirakis, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to establish standards and requirements for non-Department mental health care providers participating in the Department of Veterans Affairs Community Care program, and for other purposes.1.Short titleThis Act may be cited as the Veterans’ Culturally Competent Care Act.2.Standards and requirements for non-Department mental health care providers participating in Department of Veterans Affairs Community Care program(a)In generalThe Secretary of Veterans Affairs shall establish standards and requirements for the provision of mental health care by non-Department of Veterans Affairs health care providers under the Community Care program of the Department under section 1703 of title 38, United States Code. Such standards shall be the same as the standards and requirements applicable to Department employees who provide such mental health care.(b)Training requirementNot later than the date that is 180 days after the date on which a provider of mental health care becomes an approved provider under the Community Care program of the Department under section 1703 of title 38, United States Code, the Secretary shall require the provider to complete—(1)the basic course described in subsection (c)(1); and(2)each of the four clinical domain courses described in subsection (c)(2).(c)Courses described(1)Basic courseThe course described in this paragraph is—(A)a free, four-module course, made available online, that is developed by the Department of Veterans Affairs about military culture and core competencies for health care professionals; or(B)a successor course or other course the Secretary determines is comparable to the course described in subparagraph (A).(2)Clinical domain coursesThe courses described in this paragraph are free courses, made available online, in each of the following clinical domains:(A)Evaluation and management of suicide.(B)Post-traumatic stress disorder.(C)Traumatic brain injury.(D)Military sexual trauma.(3)Continuing educationEach course described in this subsection shall be designed to meet continuing education requirements for mental health care providers.(d)Additional training(1)Identification of training areasNot later than two years after the date of the enactment of this Act, the Secretary shall identify at least three clinical domains for which the need for care among veterans is high and shall develop training courses in those clinical domains.(2)RequirementNot later than 60 days after the training courses developed pursuant to paragraph (1) are made available, the Secretary shall require all non-Department mental health care providers approved under the Community Care program of the Department under section 1703 of title 38, United States Code, to complete the courses.(e)Annual reportThe Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives an annual report on the requirements of this section. Each such report shall include, for the year covered by the report, the number of non-Department mental health care providers who have completed the requirements under this section.